Allow me first to
congratulate you, Sir, on your election as President of the
General Assembly. Canadians are proud to have
accompanied you and your people on their journey to join
the community of nations.
On behalf of Canada, allow me also to welcome the
Republic of Kiribati, the Republic of Nauru and the
Kingdom of Tonga as new Members of the United Nations.

Mr. President, your election is a tribute to your
wisdom and your dedication to the goals of the United
Nations. I am convinced that you will guide us well in
carrying out the work that we are gathered here to do on
behalf of all of the world's people.

Indeed, it is we the people for whom the United
Nations was founded and its purposes forged. We the
people, not we the nation States, or the ministers, or the
ambassadors, or the Secretariat. Let us recall these lines
from the United Nations Charter:
“We the peoples of the United Nations
determined to save succeeding generations from the
scourge of war, ... to reaffirm faith in fundamental
human rights, ... to establish conditions under which
justice ... can be maintained, and to promote social
progress and better standards of life in larger freedom,
... have resolved to combine our efforts to accomplish
these aims”.
These are noble words and compelling goals. But do
they still ring true, or is there a need for new meaning and
new commitment?
How would we the people assess the handiwork of the
United Nations to date and judge the world scene today
when we have seen in the last year alone the brutal ethnic
cleansing of Kosovo, the slaughter and maiming of
innocents in Sierra Leone, Angola, both Congos and Sudan
and the cruel suppression of the independence agreement in
East Timor? Or when we see kidnapping and terrorism
plaguing virtually every region, the growing, powerful
influence of the drug-traffickers and criminals, the return of
the slave merchants and the emergence of modern warlords
who brutalize and exploit communities for economic
gain? Or when we are all subject to the darker side of
globalization, where international commerce brings new
but poorly distributed wealth, where helpless children are
recruited into armies or sold on the internet for exploitive
purposes, where environmental degradation inflicts a high
cost on the smallest countries, which can least afford it?
Our world on the eve of the millennium is
increasingly shaped by these and a variety of other direct
threats to people. If we the peoples were to have the
chance to rethink the Preamble to the Charter, we might
well say that we are determined to save existing
generations from the grave new risks to their personal and
family security.
It is true that there is another perspective, one that
gives a glimmer of hope. We could point with some
satisfaction to the fact that, through the combined efforts
of people working together across borders, there is an
emerging sense of accomplishment in responding to these
new threats to human security.
As of today, 86 nations have ratified the Convention
on antipersonnel mines, ushering in a legal regime and a
plan of action that will save the lives of thousands.
Working together last year, 120 nations voted in
favour of an International Criminal Court, which will
establish individual accountability for crimes against
humanity.
In the field of conflict, the United Nations is now
attempting to rebuild the broken fields of Kosovo after an
unprecedented intervention for humanitarian reasons. And
in East Timor, peacekeepers are bringing order to that
long-troubled land.
So we the peoples have not given up in the face of
the confusion, turmoil and misery which beset our world;
and we still search through the corridors of this building
for words of cooperation and acts of consensus.
(spoke in French)
But it is not easy, because many forget that it is we
the peoples, all the world's people, whom we are here to
serve, not just their particular national interests. Too many
protect their prerogatives, engage in exclusive power
politics or refuse to pay their bills, thereby paralysing the
institution and rendering it incapable of meeting the
challenges to our collective well-being.
16


It is difficult to promote an agenda for the security of
people when some stand opposed, on the basis of a desire
to protect at all costs the sovereignty of the State. Of
course, State sovereignty remains a fundamental tenet of
peace and security; but it is not absolute, and it is not a
shield behind which the most egregious violations of human
rights and fundamental freedoms can be hidden.
It is time, therefore, for we the peoples represented in
this Assembly to reassess our influence and make our
voices heard.
(spoke in English)
There is a new road map to lead the way. Last week
the Secretary-General tabled a report on the protection of
civilians in armed conflict (S/1999/957) in which he
captures many of today's challenges and sets out 40
recommendations for action.
The heaviest burden falls on the Security Council. The
search for global peace increasingly turns on issues of
personal safety. Modern conflict takes a huge,
disproportionate toll on civilians. In this world, the
protection of civilians must be central to the Council's
work. It must provide the subtext for our future collective
action and the impetus behind our efforts to prevent
conflict, keep the peace, enforce sanctions and support the
collective will of the United Nations.
The way ahead is not without obstacles. There are
legitimate questions about the purposes, limits and
standards for Council engagement for humanitarian ends,
which itself also present difficult contradictions with regard
to the principle of non-interference. Clear and consistent
criteria are needed against which the necessity or otherwise
of humanitarian intervention — including enforcement —
can be judged and applied. These tests must be very
demanding: the basis must be the existence of fundamental
breaches of international humanitarian and human rights
law.
The human dimension makes it imperative that the
Council adapt the blunt instrument of sanctions into a
targeted tool so that they hurt where they are supposed to
hurt. The Council needs also to show the resolve to
implement sanctions once they are in place. This is
Canada's objective as chairman of the Council's Angola
sanctions Committee established pursuant to resolution 864
(1993) — to develop tougher measures to constrain the
trade in arms and diamonds, thereby making it more
difficult for UNITA to wage war. It is time to tackle the
new war economy in which a direct relationship exists
between certain businesses, mercenaries and warlords, a
relationship that perpetuates misery, conflict and the
victimization of innocent people.
A human security agenda highlights the urgent need
to face clearly the issue of the Council's representation
and its decision-making processes, especially the
inappropriate use and persistent threat of the veto where
it can compromise, complicate and slow down
determined, urgent international action to protect people.
The Council needs to come to grips with these challenges
if it is to maintain its credibility in the eyes of the people
it serves. Membership in the Council is a trust, and
Council members need to demonstrate their capacity to
maintain that trust.
The issues raised by the Secretary-General in his
report on the protection of civilians in armed conflict are
issues that plague all peoples. The Secretary-General's
proposals in fact go beyond the purview of just the
Security Council; the onus for taking action lies with all
Member States. For that reason, I strongly urge that the
General Assembly should begin consideration of this
report and move quickly to establish mechanisms to give
effect to its recommendations, including a system of
reporting to review implementation. Towards this end,
Canada looks forward to working with the Secretary-
General and fellow Member States to establish a “friends
of civilians in armed conflict” group to help guide these
efforts.
To protect civilians in armed conflict, the Assembly
has the means to enable the United Nations to act more
quickly; the moral authority to establish universal
standards that hold us all accountable; and the legitimacy
to direct efforts into new areas of global endeavour. The
ability to respond rapidly when the security of civilians is
threatened is essential. Giving the United Nations a rapid
response capability — particularly through the creation of
a United Nations headquarters for rapid deployment —
would be an important step. How much more effective
could the United Nations have been in East Timor or in
Kosovo if such a capability had existed?
The civilian side of peace operations — the police
and the judges, the civil servants and the human rights
experts — is also of growing importance, but insufficient
capacity for rapid deployment is a problem here too.
Clearly the “White Helmets” are as critical to building
peace as the Blue Helmets, and they deserve no less of
our attention. Those of us who are able might start by
17


improving our respective national capacity to make
contributions to be put at the service of the United Nations.
This is something my Government has begun and is
working to improve. Globally binding humanitarian and
human rights standards for behaviour and practical
mechanisms to hold transgressors accountable would also
advance the security of people subjected to the horrors of
armed conflict.
The adoption of the Statute of the International
Criminal Court was a qualitative step forward. It will help
to end the culture of impunity and protect all people against
the most egregious violations of humanitarian law. The
Assembly's priority now should be to bring the Court to
life. This means continued cooperation from us all in
building the technical underpinnings of this Court. It also
means ensuring prompt and widespread ratification of the
Court's Statute.
Strengthened standards and strategies are needed
elsewhere. For example, negotiating the strongest possible
optional protocol on the involvement of children in armed
conflict, which should be accompanied by a comprehensive
action plan, will help to confront one of the most heinous
aspects of modern warfare and other conflict.
We agree with the Secretary-General that more must
be done to protect humanitarian workers who risk their
lives to help the victims of war. That is why Canada will
be seeking an additional protocol to the Convention on the
Safety of United Nations and Associated Personnel to
provide legal protection to all personnel working in
situations of armed conflict, including a broader range of
non-governmental organizations and locally employed
personnel.
Finally, the Assembly can direct its efforts towards
making the safety of people the emphasis in a wider range
of global endeavours.
(spoke in French)
The greatest threat to human safety remains the
possibility of annihilation by nuclear or other weapons of
mass destruction. Yet the non-proliferation regime that we
have painstakingly built over the past 50 years remains
fragile. We should now ensure that the obligations under
the Treaty on the Non-Proliferation of Nuclear Weapons are
respected, and we should implement the Comprehensive
Nuclear-Test-Ban Treaty and reduce the risk that nuclear
weapons pose to our collective security.
Human security is also the impetus behind efforts to
address the problem of small arms, which kill in conflict
zones as well as on neighbourhood streets. This is a
global challenge that requires a global solution. We
should therefore convene a conference on the illicit traffic
in small arms, with a comprehensive agenda.
(spoke in English)
Transnational crime, including the illicit drug trade,
terrorism and human smuggling, is a closely related
challenge. It has a direct impact on the safety of all our
people. The conclusion of an effective United Nations
transnational organized crime convention and its protocols
would be a start to providing that protection.
Taken together, those efforts would be a strong
beginning to orienting the Assembly to meet the real
security needs of people today. I must be very blunt:
improvement in human security is a necessary condition
for success in the other important actions that we take to
advance human, economic, aid and trade development.
Farmers cannot work fields strewn with mines. Children
cannot learn when they are abused and brutalized by war.
Investors will not send money to regions racked by
conflict. Societies cannot flourish when resources are
pillaged to fuel violence and people are victimized by
terror.
Ultimately, freedom from fear is intimately
connected to the freedom from want. And it is freedom
from fear for all peoples — which is at the heart of the
Secretary-General's report and his recommendations —
that provides the United Nations with a clear, defining
role at the century's close. Our collective efforts towards
that end will give concrete expression to the hopes and
dreams of the generation that first made “we the peoples”
the basis for this Organization. Next year's Millennium
Assembly and summit offer an opportunity to articulate a
vision of the United Nations that places the safety of
people at the centre of its agenda.
The United Nations cannot do it all. The challenges
to advancing human safety are complex. Regional
organizations play an important role. Practical cooperation
between countries can address specific problems and the
participation of members of civil society and non-
governmental organizations is also imperative. But
security for all of us begins and ends with a strong,
effective United Nations focused on this goal. We the
peoples should resolve to work together to achieve this
end.







